

115 HRES 608 IH: Expressing the sense of the House of Representatives that the 85th anniversary of the Ukrainian Famine-Genocide of 1932–1933 (Holodomor) should serve as a reminder of repressive Soviet policies against the people of Ukraine.
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 608IN THE HOUSE OF REPRESENTATIVESNovember 7, 2017Mr. Levin (for himself, Ms. Kaptur, Mr. Fitzpatrick, and Mr. Harris) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the 85th anniversary of the Ukrainian
			 Famine-Genocide of 1932–1933 (Holodomor) should serve as a reminder of
			 repressive Soviet policies against the people of Ukraine.
	
 Whereas 2017 marks the 85th anniversary of the Ukrainian Famine-Genocide of 1932–1933; Whereas, in 1932 and 1933, an estimated 7 to 10 million Ukrainian people perished at the will of the totalitarian Stalinist Government of the former Soviet Union, which perpetrated a premeditated famine in Ukraine in an effort to break the nation’s resistance to collectivization and communist occupation;
 Whereas the Soviet Government deliberately confiscated grain harvests and starved millions of Ukrainian men, women, and children by a policy of forced collectivization that sought to destroy the nationally conscious movement for independence;
 Whereas Soviet dictator Joseph Stalin ordered the borders of Ukraine sealed to prevent anyone from escaping the man-made starvation and preventing any international food aid that would provide relief to the starving;
 Whereas numerous scholars worldwide have worked to uncover the scale of the famine, including Canadian wheat expert Andrew Cairns who visited Ukraine in 1932 and was told that there was no grain because the government had collected so much grain and exported it to England and Italy, while simultaneously denying food aid to the people of Ukraine;
 Whereas nearly a quarter of Ukraine’s rural population perished or was forced into exile due to the forcibly induced starvation, and the entire nation suffered from the consequences of the prolonged famine;
 Whereas the Soviet Government manipulated and censored foreign journalists, including New York Times correspondent, Walter Duranty, whose reports from Ukraine knowingly denied not only the scope and magnitude, but also the existence, of the man-made famine;
 Whereas noted correspondents of the time were refuted for their courage in depicting and reporting of the forced famine in Ukraine, including Gareth Jones, William Henry Chamberlin, and Malcolm Muggeridge who wrote They (the peasants) will tell you that many have already died of famine and that many are dying every day; that thousands have been shot by the government and hundreds of thousands exiled …;
 Whereas, in May 1934, former United States Congressman Hamilton Fish (NY) introduced a resolution in the House of Representatives (H. Res. 399, 73d Congress, 2d Session), which called for the condemnation of the Government of the former Soviet Union for its acts of destruction of the Ukrainian people;
 Whereas Public Law 99–180, signed into law on December 13, 1985, established the Commission on the Ukraine Famine to conduct a study to expand the world’s knowledge of the famine and provide the American public with a better understanding of the former Soviet system by revealing the Soviet role in the Ukraine famine;
 Whereas the final report of the United States Government’s Commission on the Ukraine Famine, concluded that the victims were starved to death in a man-made famine and that Joseph Stalin and those around him committed genocide against Ukrainians in 1932–1933;
 Whereas with the dissolution of the Soviet Union, archival documents became available that confirmed the deliberate and premeditated deadly nature of the famine, and that exposed the atrocities committed by the Soviet Government against the Ukrainian people;
 Whereas the Parliament of Ukraine passed on November 28, 2006, law No.: N 376–V About the 1932–1933 Holodomor in Ukraine that gave official recognition to the Famine as an act of genocide against the Ukrainian people; Whereas the Congress passed and the President of the United States signed Public Law 109–340 on October 13, 2006, authorizing the Government of Ukraine to establish a memorial on Federal land in the District of Columbia to honor the victims of the Ukrainian famine-genocide of 1932–1933, which was officially dedicated in November 2015;
 Whereas the Government of Ukraine and the Ukrainian communities in the United States and worldwide continue their efforts to secure greater international awareness and understanding of the 1932–1933 tragedy; and
 Whereas victims of the 1932–1933 Famine-Genocide (Holodomor) will be commemorated by Ukrainian communities around the globe, and in Ukraine through November 2018: Now, therefore, be it
	
 That the House of Representatives— (1)solemnly remembers the 85th anniversary of the Ukrainian Famine (Holodomor) of 1932–1933 and extends its deepest sympathies to the victims, survivors, and families of this tragedy;
 (2)condemns the systematic violations of human rights, including the freedom of self-determination and freedom of speech, of the Ukrainian people by the Soviet Government;
 (3)encourages dissemination of information regarding the Ukrainian Famine (Holodomor) in order to expand the world’s knowledge of this man-made tragedy; and
 (4)supports the continuing efforts of the people of Ukraine to work toward ensuring democratic principles, a free-market economy, and full respect for human rights, in order to enable Ukraine to achieve its potential as an important strategic partner of the United States in that region of the world, and to reflect the will of its people.
			